In re Martin, Leslie; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “G”, No. 9459-91.
Granted in part; denied in part. The district court is order to expand the scope of the forthcoming evidentiary hearing on relator’s claims of ineffective assistance to include consideration of the evidence relator washes to present in support of his fourth claim for post-conviction relief that the state suppressed exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), and its progeny. In all other respects, relator’s application is denied.
WATSON, J., would deny the writ.
BLEICH, J., not on panel.